 1
 2                                                                           11/5/2019

 3                                                                            CW

 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9         FOR THE CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11   UNITED STATES OF AMERICA,                        Case No.: 2:19-cv-04270-FMO-KS
12                Plaintiff,
                                                      JUDGMENT
13                       v.
14   IMRAN I. SYED; HOLLY SYED,
     a/k/a HOLLY CROW; RUMEE SYED;
15   FIRSTKEY MORTGAGE, LLC;
     FIRST SELECT INC.; FRANCHISE
16   TAX BOARD OF THE STATE OF
     CALIFORNIA, and; SANTA
17   MONICA RENT CONTROL BOARD,
18                Defendants.
19
20
21          Plaintiff United States of America’s Application for Default Judgment Against
22   Defendant Santa Monica Rent Control Board came before the Court on October 31,
23   2019, the Honorable Fernando M. Olguin, United States District Judge, presiding.
24          After carefully reviewing all matters properly part of the record, and good cause
25   appearing,
26   ///
27   ///
28
                                                  1
 1         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
 2         Defendant Santa Monica Rent Control Board has no rights, claims, or interests in
 3   the real property located at 3275 Military Avenue, Los Angeles, CA 90034 (the “Real
 4   Property”), and that any sale of the Real Property shall be free and clear of any interest
 5   Defendant Santa Monica Rent Control Board may have had.
 6
 7   Dated: November 5, 2019                          ____________/s/______________
 8                                                        Fernando M. Olguin
                                                          United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
